Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on November 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9956073 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to the 112 rejection on claim 15, Applicant has amended the claims to remove the term ‘offset’ and thus the rejection has been overcome. 
The current amendment overcomes the Castleman rejection, in that claims now require mechanical indentations, that don’t fully extend through the active lens element.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “one or more mechanical indentations” in lines 6-7 of the claims. However, in line 9 “a first pair of mechanical indentations” claimed. 
It is unclear how the one option in the first phrase can be met when a pair is also required. Applicant should correct the language and perhaps claim “two or more” in the first phrase. 
Claims 13-19 are rejected as they depend from rejected claim 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shearing (US 4,657,546) in view of Schnell et al. (US 2011/0015733).

Referring to claim 12, Shearing discloses an intraocular lens (IOL) system, comprising: a lens (Figs. 8-9), one or more mechanical indentations disposed on the lens element(Figs. 8-9, see 54, and col. 4 lines 14-39, lines 21-28 discloses projections 54 are formed on the hinges and inserted into depressions formed on the surface of the lens body…”, the combination of the hinges and depressions 
Shearing lacks a detailed description of an active lens element including an optical device disposed proximate to a center of the active lens element to provide dynamic optical power, wherein the active lens element includes a frontside and a backside opposite of the frontside; and control circuitry coupled to the active lens element to control the active lens element.
Schnell et al. discloses an intraocular lens (IOL) system (paragraph 8) in the same field of endeavor, comprising: an active lens element including an optical device disposed proximate to a center of the active lens element to provide dynamic optical power(paragraphs 14, 26) wherein the active lens element includes a frontside and a backside opposite of the frontside (inherently present in a lens structure); with fold lines that promote folding of the active lens element(paragraph 21); and control circuitry coupled to the active lens element to control the active lens element(paragraph 17) for the purpose of modifying the optical power of the lens to adjust to a wide variety of visual demands (paragraph 14).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lens of Shearing to be an active lens element with control 
Referring to claim 13, as modified in claim 12 above, Shearing discloses wherein the first pair of mechanical indentations promotes folding of the active lens element along the first folding line (col. 4 lines 14-39).
Referring to claim 14, as applied to claim 13 above, Modified Shearing discloses a first pair of mechanical indentations that promotes folding across the lens element. 
Shearing lacks a detailed description of the first pair of mechanical indentations are positioned on the active lens element so that the first folding line symmetrically bisects the active lens element in half.  
Schnell et al. teaches a foldable intraocular lens with a folding line in the center (Fig. 4C-D) that symmetrically bisects the active element in half. 
It would have been obvious to a person of ordinary skill in the art to have the mechanical indentations placed so that the folding line symmetrically bisects the active lens element in half as taught in Schnell et al. as an obvious design choice, to promote folding of the lens into a smaller incision (paragraph 38). 
It would have only required routine skill in the art to place the folding lines/mechanical indentations at various locations of the lens system depending on the type of fold desired. 
Referring to claim 15, as modified in claim 12 above, Shearing discloses wherein at least one of the one or more mechanical indentations extends partially from a perimeter of the active lens element towards the center of the active lens element, and wherein the at least one of the more mechanical indentations does not contact the optical device (see indentions in Figs. 8-9, extends partially from the perimeter of the lens and they avoid the central region of the lens, col. 2 lines 38-45 discloses the center segment is free of distortion at or very near the center of the lens).
Referring to claim 16, as modified in claim 12 above, Shearing discloses wherein the one or more mechanical indentations include a plurality of mechanical indentations that are arranged symmetrically around the optical device (Figs. 8-9).
Referring to claim 17, as applied to claim 12 above, the embodiment of Figs. 8-9 lacks a detailed description of wherein the at least one mechanical indentation included in the first pair of mechanical indentations includes a first mechanical indentation disposed on the frontside of the active lens element and a second mechanical indentation disposed on the backside of the active lens element.
However, the embodiment of Figs. 1-5 (and shown in Fig. 3) discloses four fold lines, that are present on both anterior and posterior surfaces (col. 3, lines 18-32). 
Therefore it would have been obvious to a person of ordinary skill in the art to modify the surface of the lens to comprise fold lines on both the anterior and posterior surfaces of the lens of Figs. 8-9. As modified, the mechanical indentations would be present at the ends of each of the four fold lines. 
It would have only taken routine skill in the art to have the mechanical indentations on the front side and backside of the lens in order to readily enhance the adaptability of the lens for temporarily reducing its size for insertion in a relative small corneal incision.
Referring to claim 18, as modified in claim 17 above, Modified Shearing discloses wherein the first mechanical indentation disposed on the frontside of the active lens element is aligned with the second mechanical indentation disposed on the backside of the active lens element (see Fig. 3 fold lines 26, are aligned on anterior to posterior surface, therefore the indentations would be aligned as well). 

Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shearing (US 4, 657, 546) in view of Schnell et al. (US 2011/0015733) as applied to claim 18 above, and further in view of Shearing (US 4, 834, 754).

Referring to claim 19, as applied to claim 18, Modified Shearing ‘546 discloses a plurality of hinges (52), where projections (54) that are formed on the hinges are snapped into the depression or cavity for greater stability (col. 4 lines 23-28). 
Modified Shearing ‘546 lacks a detailed description of a first indentation geometry of the first mechanical indentation is different than a second indentation geometry of the second mechanical indentation.
Shearing ‘754 discloses strip materials that act as hinges that have different shapes (Figs. 3 and 7, col. 3 lines 28-38).
It would have been an obvious matter of design choice to modify the mechanical indentations of modified Shearing ‘546 to have different geometries (as the hinge portions of ‘754 are different geometries and would therefore replace the hinges (52) of ‘546 that are snapped into the depression (the combination of the hinge and depression, form the mechanical indentation)), since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774             
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774